Citation Nr: 1512494	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety disorder, major depressive disorder, an insomnia disorder, and alcohol dependence, to include posttraumatic stress disorder (PTSD), bipolar disorder, a psychotic disorder, and nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The VA RO in Jackson, Mississippi, currently has jurisdiction over the Veteran's claims file.

The Veteran testified at a RO hearing in March 2009 and at Board videoconference hearings in July 2010 and January 2013 before an Acting Veterans Law Judge who is no longer employed with the Board and the undersigned Veterans Law Judge, respectively.

In March 2011 and March 2012, the Board remanded the claim for further development.  In May 2011, the Board expanded the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include all diagnosed acquired psychiatric disorders.

In May 2013, the Board granted direct service connection for generalized anxiety disorder, major depressive disorder, and an insomnia disorder, and secondary service connection for alcohol dependence.  The Board remanded the other psychiatric disorders for more development.  

Further review of the Veteran's claims file reveals a diagnosis of nicotine dependence.  See Clemons, 23 Vet. App. at 9.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the grants of service connection for various psychiatric disorders, the Board will consider whether secondary service connection is warranted for the various psychiatric disorders remaining on appeal.  In light of the above, the issue is as stated on the title page.

The Board's review includes paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the Veteran's stressors is that while serving on the USS Iwo Jima processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977.  In December 2005, the United States U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) verified that on January 17, 1977, a LCM-6 boar assigned to the USS Trenton collided with a Spanish freighter while returning back to the USS Trenton and USS Guam and that 49 servicemembers died in this accident.  The JSRRC was unable to locate documentation stating the USS Iwo Jima participated in rescue operations, but the JSRRC determined that the ship was in the Mediterranean during that time period.  The RO contacted the Naval Historical Center in attempt to obtain ship logs for the USS Iwo Jima in attempt to verify the appellant's stressor.  The Naval Historic Center provided the command histories for 1977 for the USS Trenton and the USS Guam, but did not provide command histories for the USS Iwo Jima.  The AOJ should again contact the Naval History and Heritage Command, formerly known as the Naval Historical Center, and attempt to obtain the ship logs for the USS Iwo Jima for January 17, 1977, and the command history for 1977 for the USS Iwo Jima in an attempt to verify this stressor.

In a June 2013 VA medical opinion, a psychologist reiterated the findings of the April 2011 VA examiner who reported that the Veteran could not give him an instance of a manic or hypomanic episode and that the appellant had not shown any psychotic symptoms since 2002.  At the September 2003 VA PTSD examination, no current delusions or hallucinations were detected but he described a history of auditory and visual hallucinations.  The Axis I diagnoses included schizoaffective disorder.  Subsequent VA treatment records from 2004 to 2008 show that the Veteran reported at least occasional auditory hallucinations.  In light of the above, a VA examination is necessary to address the existence of current disabilities and whether any such current disabilities are secondary to service-connected psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorders and obtain any identified records.  Regardless of his response, obtain all records from the Southeast Louisiana Veterans Health Care System from June 2013 to the present.

2.  Contact the Naval History and Heritage Command and attempt to obtain the ship logs for the USS Iwo Jima for January 17, 1977, and the command history for 1977 for the USS Iwo Jima.  The AOJ should document all efforts to obtain the ship logs for the USS Iwo Jima for January 17, 1977, and the command history for 1977 for the USS Iwo Jima.

3.  Thereafter, the AOJ should determine whether there is credible supporting evidence that Veteran's claimed stressor of while serving on the USS Iwo Jima processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977, occurred.  The AOJ should prepare a formal finding of fact regarding this matter.
 
4.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to her acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a) Bipolar disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had bipolar disorder (as opposed to merely a major depressive disorder misdiagnosed as a bipolar disorder) at any time since he filed his claim in February 2003.   

(2)  In rendering the above opinion, the examiner should comment on a March 8, 2005, VA treatment record in which the Veteran reports that he is manic when he feels edgy and does not want to be around other people.

(3)  If the Veteran has or has had bipolar disorder at any time since he filed his claim in February 2003, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the bipolar disorder is related to active service, to include in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975, the complaints of psychiatric symptomatology on the separation examination, and if verified, processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977.

(4)  If the Veteran has or has had bipolar disorder at any time since he filed his claim in February 2003, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the bipolar disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence.

(5)  If the examiner finds that the bipolar disorder the Veteran has or had had at any time since he filed his claim in February 2003 is aggravated by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence, then he/she should quantify the degree of aggravation.


    (b) Psychotic disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had a psychotic disorder (as opposed to merely a major depressive disorder misdiagnosed as a psychotic disorder) at any time since he filed his claim in February 2003.   

(2)  In rendering the above opinion, the examiner should comment on the findings of a history of reported auditory and visual hallucinations noted in a September 2003 VA examination report in which schizoaffective disorder was diagnosed; the Veteran's reporting of auditory hallucinations at least occasionally from 2004 to 2008; a December 18, 2004, VA treatment record showing the claimant having mild paranoia; a December 20, 2004, VA treatment record showing that the appellant reported hearing voices at age seven, and a January 9, 2005, VA treatment record noting that the claimant was delusional.

(3)  If the Veteran has or has had a psychotic disorder at any time since he filed his claim in February 2003, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the psychotic disorder is related to active service, to include in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975, the complaints of psychiatric symptomatology on the separation examination, and if verified, processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977.

(4)  If the Veteran has or has had a psychotic disorder at any time since he filed his claim in February 2003, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the psychotic disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence.

(5)  If the examiner finds that the psychotic disorder the Veteran has or had had at any time since he filed his claim in February 2003 is aggravated by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence, then he/she should quantify the degree of aggravation.
 
(c) PTSD

If the stressor of processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977, is verified, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has PTSD due to that verified stressor.   

(d) Nicotine dependence

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the nicotine dependence the Veteran has or has had since he filed his claim in February 2003 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence.

(2)  In rendering the above opinion, the examiner should comment on the September 16, 2010, VA treatment record showing that the Veteran reporting that his triggers to restart or start using more than seven cigarettes daily include feeling stressed out.

(3)  If the examiner finds that the nicotine dependence the Veteran has or had had at any time since he filed his claim in February 2003 is aggravated by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence, then he/she should quantify the degree of aggravation.  
      
(e) Any other current acquired psychiatric   disorder

(1)  For any other current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder is related to active service, to include in-service event of being on the USS Iwo Jima when it collided with the USS Nashville in March 1975, the complaints of psychiatric symptomatology on the separation examination, and if verified, processing the remains of dead sailors and participating in cleanup after a collision of a liberty ship with an oil tanker in Barcelona, Spain on January 17, 1977.

(2)  For any other current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence.

(3)  If the examiner finds that any current acquired psychiatric disorder is aggravated by his service-connected generalized anxiety disorder, major depressive disorder, an insomnia disorder, or alcohol dependence, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, adjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




